Motion Granted; Abatement Order filed December 21, 2017.




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00267-CR
                                    ____________

                  JESUS GABRIEL ZAMARRIPA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 0483100

                             ABATEMENT ORDER

      The reporter’s record was filed on May 12, 2017. Appellant has filed a
motion requesting abatement of the appeal for supplementation of the record.
Appellant indicates the hearing on the trial court’s ruling on appellant’s motion to
quash the indictment for lack of a speedy trial is missing from the reporter’s
record. Appellant further indicates the court reporter who took the record of the
trial court’s ruling on the speedy trial hearing is Carol Castillo, a substitute court
reporter for the 178th District Court.
       Texas Rule of Appellate Procedure 34.6(d) allows for supplementation of
the reporter’s record if relevant items are omitted. Accordingly, we grant
appellant’s motion.

       Carol Castillo is directed to file a supplemental reporter’s record on or
before January 19, 2018, containing a transcript of the trial court’s ruling on the
speedy trial hearing. If the trial court’s ruling on the speedy trial hearing was not
transcribed, the court reporter is directed to file a certified statement on or before
January 19, 2018, stating the trial court’s ruling on the speedy trial hearing was
not transcribed.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental reporter’s record or certification of no transcript is filed in this court.
The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion. Appellant’s
brief is due 30 days after the transcript of the supplemental reporter’s record or
certification of no transcript is filed.

                                     PER CURIAM